United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, CARSON NATIONAL FOREST,
Taos, NM, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0548
Issued: March 15, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 9, 2021 appellant filed a timely appeal from an August 19, 2020 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 21-0548.1
This case was previously before the Board on an unrelated issue. 2 The facts and
circumstances as set forth in the Board’s prior decision is incorporated herein by reference. The
relevant facts are as follows.
On November 12, 1987 appellant, then a 31-year-old firefighter, filed a traumatic injury
claim (Form CA-1) alleging that on November 9, 1987 he slipped and fell on wet leaves while in
the performance of duty. He stopped work that day. OWCP accepted the claim for cervical strain,

1

The Board notes that, following the August 19, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

Docket No. 14-0549 (issued June 11, 2014).

low back strain, and left deltoid muscle tear. It paid appellant wage -loss compensation on the
supplemental rolls effective December 26, 1987.
By decision dated March 13, 1996, OWCP issued a loss of wage-earning capacity (LWEC)
determination based on appellant’s ability to earn wages in the constructed position of food
assembler, Dictionary of Occupational Titles (DOT) No. 319.484-010. The position had a light
strength level and required the ability to push, pull or lift up to 10 pounds frequently , and up to 20
pounds occasionally. OWCP continued to pay appellant compensation based upon his wage earning capacity on the periodic rolls effective March 31, 1996.
On May 5, 2015 appellant requested modification of the March 13, 1996 LWEC
determination. By decision dated April 4, 2018, OWCP denied modification of its March 13, 1996
LWEC determination. It accorded the special weight of the medical opinion evidence to the
February 13, 2017 report of Dr. Paul Saiz, a Board-certified orthopedic surgeon, who had
conducted an impartial medical evaluation to resolve the conflict of medical opinion concerning
appellant’s work capacity. Dr. Saiz opined that appellant’s medical condition had not worsened
and that he remained capable of performing the duties of a food assembler.
On January 14, 2019 appellant requested reconsideration. By decision dated March 6,
2019, OWCP denied modification.
On August 4, 2020 appellant again requested reconsideration. Evidence of record
following OWCP’s March 6, 2019 decision included reports from Dr. Pamela Black, a Boardcertified physiatrist, dated February 27, March 19, April 3 and 23, June 5, and August 6, 2019,
which noted appellant’s physical examination findings. Medical reports from Dr. Thomas Whalen,
a Board-certified internist and anesthesiologist, were also received dated February 24, March 16,
and April 15, 2020 which related appellant’s physical examination findings and concluded that
appellant was unable to return to work. In a May 1, 2020 report, Dr. Whalen noted her current
symptoms and concluded that she was unable to return to work.
By decision dated August 19, 2020, OWCP summarily denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
The decision failed to mention or discuss the evidence received following its March 6, 2019
decision.
The Board, having duly considered the matter, concludes that the case is not in posture for
decision.3
Modification of an LWEC determination is warranted if there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated, or the original determination was erroneous. 4 The burden of proof is
on the party seeking modification of the wage-earning capacity determination. 5 Unlike
3

C.H., Docket No. 19-1114 (issued April 30, 2020); B.H., Docket No. 18-1515 (issued June 20, 2019);
N.M., Docket No. 17-0262 (issued July 3, 2017).
4

20 C.F.R. § 10.511; see Tamra McCauley, 51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual, Part 2
-- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.3 (June 2013).
5

Id. at § 10.511.

2

reconsideration pursuant to 5 U.S.C. § 8128(a), there is no time limitation for requesting
modification of an LWEC determination. 6 Requests for modification should be reviewed carefully
to determine whether the claimant is seeking a reconsideration of a recently issued LWEC
determination, as opposed to a modification of the LWEC determination. 7
The Board finds that appellant’s request for reconsideration was, in fact, a request for
modification of the March 13, 1996 LWEC determination. Appellant set forth evidence that his
restrictions had changed and that he was rendered totally disabled. It is well established that a
claimant may establish that a modification of an LWEC determination is warranted if there has
been a showing that there was, in fact, a material change in the nature and extent of h is injuryrelated condition. 8
The Board has held that when an LWEC determination has been issued and appellant
submits evidence with respect to one of the criteria for modification OWCP must evaluate the
evidence to determine if modification is warranted. 9
As OWCP improperly summarily reviewed the case under the standard for an untimely
reconsideration request, the case must be remanded to OWCP for a proper decision which includes
findings of fact and a clear and precise statement regarding whether appellant h as met his burden
of proof to establish modification of his LWEC determination. 10 Following any further
development as deemed necessary, OWCP shall issue a de novo decision.

6

J.J., Docket No. 21-0479 (issued November 29, 2021); W.W., Docket No. 09-1934 (issued February 24, 2010);
Gary L. Moreland, 54 ECAB 638 (2003).
7

Supra note 4 at Chapter 2.1501.4a (June 2013).

8

See L.M., Docket No. 20-1038 (issued March 10, 2021); see also C.R., Docket No. 14-0111 (issued April 4, 2014);
Sharon C. Clement, 55 ECAB 552 (2004).
9

See W.B., Docket No. 21-0272 (issued August 4, 2021); L.P., Docket No. 18-1429 (March 8, 2019).

10

See L.H., Docket No. 18-1787 (issued July 29, 2019); R.Z., Docket No. 17-1455 (issued February 15, 2019).

3

IT IS HEREBY ORDERED THAT the August 19, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: March 15, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

